Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21.1 Subsidiaries of Wave2Wave Communications, Inc. Name Jurisdiction of Incorporation or Organization RNK, Inc. (d/b/a: RNK Telecom and RNK Communications) Massachusetts RNK VA, LLC Virginia Wave2Wave VoIP Communications, LLC Delaware Wave2Wave Data Communications, LLC Delaware Wave2Wave Midwest Communications Region, LLC Delaware The following companies will become subsidiaries of the registrant upon consummation of the Winncom acquisition: Winncom Technologies Holding Limited Ireland Winncom Technologies Cyprus Limited Cyprus Service-Aero Limited Russia Winncom Technologies Corp. Ohio Too Winncom Technologies Kazakhstan Winncom Technologies EU Limited Ireland Winncom Hungary Kereskedelmi és Szolgáltató Korlátolt Felelõsségû Társaság Hungary Kompaniya Winncom Limited Russia Winncom Central Asia Kazakhstan Winncom Technologies CA Uzbekistan
